NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           SEP 27 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

MANJIT SINGH,                                    No. 11-73218

               Petitioner,                       Agency No. A076-359-587

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Manjit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reopen, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005),


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we deny the petition for review......................................................................

      In In his opening brief, Singh fails to raise, and therefore has waived, any

challenge to the BIA’s dispositive determination that his motion to reopen was

untimely. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011). In light of

this disposition, we need not reach Singh’s remaining challenges to the BIA’s

denial of his motion to reopen.

        Singh’s contention that the BIA should have remanded his case to the

immigration judge in 2006 while his second visa petition was pending is without

merit because he did not request that the BIA remand for that purpose until 2011.

        PETITION FOR REVIEW DENIED.




                                                       2                                              11-73218